Title: To Thomas Jefferson from James Monroe, 20 December 1801
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Richmond Decr 20. 1801
          
          Dr. Barraud who will present you this is a very respectable citizen & able physician of Norfolk. Having been intrusted with the care of the marine hospital at that port, he thinks it incumbent on him to make some communications relative to it to the Executive of the UStates, for which purpose he makes a visit to the seat of govt. you will I am well persuaded find his communication very deserving of attention. with great
          respect & esteem I am Dear Sir sincerely yours
          
            Jas. Monroe
          
        